[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 22, 2010
                                No. 09-14829                      JOHN LEY
                            Non-Argument Calendar                   CLERK
                          ________________________

                           Agency No. A078-579-433

ISMAGNE PHILIDOR,


                                                                  Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                  (June 22, 2010)

Before DUBINA, Chief Judge, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

     Petitioner Ismagne Philidor, a native and citizen of Haiti, petitions for
review of the order of the Board of Immigration Appeals (“BIA”) denying his fifth

motion to reopen his application for asylum, withholding of removal, and CAT

relief. In his petition, he makes several claims of error. He argues that the BIA

abused its discretion when denying his motion to reopen, as country conditions

have changed in Haiti since it initially denied his application. He also asserts that

he is eligible for an adjustment of status, and that such eligibility warrants

reopening his case. He alleges that the BIA’s decision deprived him of his rights to

due process and equal protection. He concludes by requesting from this court a

stay of removal.

      “We review the BIA’s denial of a motion to reopen removal proceedings for

abuse of discretion.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir.

2009) (internal quotation marks and alteration omitted). Our review is limited to

determining “whether the BIA exercised its discretion in an arbitrary or capricious

manner.” Id. Because the BIA highly disfavors motions to reopen, the moving

party bears a heavy burden, especially in removal proceedings. Id.

      The INA provides that, in general, an alien may file one motion to reopen

removal proceedings, but “the motion to reopen shall be filed within 90 days of the

date of entry of a final administrative order of removal.” INA § 240(c)(7)(A),

(C)(i), 8 U.S.C. § 1229a(c)(7)(A), (C)(i). However:

      There is no time limit on the filing of a motion to reopen if the basis
                                            2
      of the motion is to apply for [asylum or withholding of removal] and
      is based on changed country conditions arising in the country of
      nationality or the country to which removal has been ordered, if such
      evidence is material and was not available and would not have been
      discovered or presented at the previous proceeding.

INA § 240(c)(7)(C)(ii), 8 U.S.C. § 1229a(c)(7)(C)(ii). “An alien who attempts to

show that the evidence is material bears a heavy burden and must present evidence

that demonstrates that, if the proceedings were opened, the new evidence would

likely change the result in the case.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252,

1256-57 (11th Cir. 2009).

      The BIA may at any time reopen on its own motion a case in which it has

entered a decision. 8 C.F.R. § 1003.2(a). The decision whether to reopen a case

sua sponte is committed by law to the BIA’s discretion. Lenis v. U.S. Att’y Gen.,

525 F.3d 1291, 1293 (11th Cir. 2008).

      We review an alien’s constitutional claims de novo. Ali v. U.S. Att’y Gen.,

443 F.3d 804, 808 (11th Cir. 2006).

      Due process requires that aliens be given notice and an opportunity to be

heard in their removal proceedings. Lapaix v. U.S. Att’y Gen., ___ F.3d ___, ___

No. 09-12488, (11th Cir. May 12, 2010); see also Tang v. U.S. Att’y Gen., 578

F.3d 1270, 1275 (11th Cir. 2009). To establish a due process violation, the

petitioner must show that he was deprived of liberty without due process of law

and that the purported errors caused him substantial prejudice. Id. To show
                                          3
substantial prejudice, the alien must demonstrate that, in the absence of the alleged

violations, the outcome of the proceeding would have been different. Id.

      A federal appeals court may grant a stay of removal in immigration

proceedings. Nken v. Holder, ___ U.S. ___, 129 S. Ct. 1749, 1754 (2009). When

determining whether a stay is appropriate, we consider: “(1) whether the stay

applicant has made a strong showing that he is likely to succeed on the merits; (2)

whether the applicant will be irreparably injured absent a stay; (3) whether

issuance of the stay will substantially injure the other parties interested in the

proceedings; and (4) where the public interest lies.” Id. ___ U.S. ___, at 129 S. Ct

at 1756 (internal quotation marks omitted).

      Philidor’s current motion is his fifth motion to reopen. He filed it on June

19, 2009. It is therefore beyond the general numerical and temporal limitations of

INA § 240(c)(7)(C)(i), 8 U.S.C. § 1229a(c)(7)(C)(i). Philidor has failed to

establish that any limitations exception applies to his claim. Although the exhibits

filed with his motion demonstrate the difficulties of life in Haiti, they do not

demonstrate a change in country conditions sufficient to warrant reopening his

application for asylum.

      Philidor further argues that he is entitled to reopen his case in light of a

pending application for adjustment of status based on his 2006 marriage to an

American citizen. Philidor’s application for adjustment of status is not an
                                            4
appropriate basis for granting his untimely and numerically barred motion to

reopen. Nothing in INA § 240(c), 8 U.S.C. § 1229a(c), mandates that the BIA

shall revisit a final order of removal based on a pending application for adjustment

of status.

       The decision to grant or deny a motion to reopen is within the “very broad”

discretion of the BIA. Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1253 (11th Cir.

2008), cert. denied, 129 S. Ct. 146 (2008). Likewise, adjustment of an alien’s

status is a discretionary form of relief. Id. “[T]he failure to receive relief that is

purely discretionary in nature does not amount to a deprivation of a liberty

interest.” Id. (internal quotation marks omitted). Because Philidor has no

constitutionally protected interest either in the grant of his motions or in

adjustment of status, he is unable to demonstrate that the BIA’s decisions deprived

him of due process. For the same reason, his equal protection claim fails.

       We previously denied Philidor’s motion for a stay of removal. Philidor now

argues that this court should revisit its order denying his request for a stay of

removal. The prior panel’s ruling is not binding on this panel. See 11th Cir. Rule

27-1(g). However, Philidor is unable to succeed on the merits of his motion to

reopen, and consequently, he is unable to succeed in his effort to overturn his

pending order of removal. He is therefore unable to meet the first element of

Nken’s syllabus, rendering him ineligible for a stay of removal. See Nken, 129 S.
                                            5
Ct. at 1756.

       We are without jurisdiction to address Philidor’s claim that the BIA should

have sua sponte reopened his case. Lenis, 525 F.3d at 1293. Accordingly, we

dismiss that element of his petition for review.

       For the above-stated reasons, we dismiss in part and deny in part Philidor’s

petition.

       PETITION DISMISSED IN PART, DENIED IN PART.




                                           6